    Case 2:12-cv-00859-LMA-MBN Document 1442 Filed 04/27/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


LASHAWN JONES, ET AL.                                         CIVIL ACTION

VERSUS                                                        NUMBER: 12-0859

MARLIN N. GUSMAN, ET AL.                                      SECTION: “I”(5)

                                              ORDER

       Participation for the Public/Press Meeting Room (Listen ONLY) on Wednesday,

April 28, 2021 at 11:00 a.m. is as follows:

                     Join by phone
                     1-650-479-3207 Call-in toll number (US/Canada)
                     Access code: 160 383 5704

       New Orleans, Louisiana, this 27th day of       April           , 2021.




                                                      MICHAEL B. NORTH
                                                UNITED STATES MAGISTRATE JUDGE
